COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Julio Alvarado v. The State of Texas

Appellate case number:    01-13-00894-CR; 01-13-00895-CR

Trial court case number: 1325690

Trial court:              232nd District Court of Harris County

       Appellant’s January 6, 2015 motion to extend the time to file appellant’s brief is granted.
Appellant’s brief is due by February 5, 2015. Due to the delay in this appeal, no further
extensions will be granted.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually      Acting for the Court


Date: January 15, 2015